Per Curiam.
Upon consideration of the oral arguments, the briefs and the entire record, no error prejudicial to the rights of plaintiff in error has been found. The judgment of conviction is therefore affirmed.
It is believed that the sentence is more severe than the record warrants, and it is therefore modified so as to vacate that part of the judgment requiring the plaintiff in error to be imprisoned, and in lieu thereof a fine of $200 is imposed; plaintiff in error to stand committed to jail until such fine and costs are paid.
As modified herein, the judgment of the district court is affirmed.
Affirmed as modified.